                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


SOLOMON RADNER,                                2:17-CV-12704-TGB

                  Plaintiff,

                                          ORDER DISMISSING CASE
      vs.                                    WITH PREJUDICE

IAS WARRANTY, INC.,

                  Defendant.


     On July 18, 2017, Attorney Solomon Radner (Plaintiff) brought this
putative consumer class action against Defendant, IAS Warranty, Inc.

(“IAS”) in the State of Michigan Oakland County Circuit Court, seeking

various forms of relief. See Class Action Complaint, ECF No. 1-2, Pg. ID

18. Plaintiff filed the class action complaint On August 18, 2017, this

complaint was removed to this Court.

     On September 12, 2018, the Court found that there existed

“multiple legal-business relationships between named plaintiff Attorney

Radner and his named-counsel, Attorney Keith L. Altman,” and that

“[t]hese relationships raise the appearance of a conflict of interest as to

whether Mr. Radner may independently, fairly and adequately represent

the interests of the class plaintiffs while at the same time being involved

in law practice associations with Mr. Altman, who is lead counsel.” ECF
No. 21, PageID.369. This Court ordered Plaintiff to “either identify a new

class representative or a new class counsel” within 21 days. ECF No. 21,

PageID.383. The court further said that, “[a]t the end of the twenty-one

day period, if no individual has been identified as class representative or
class counsel, the Court will dismiss this complaint without prejudice,

and Plaintiff may refile the complaint at some point in the future either

with a different counsel or a different class representative.” ECF No. 21,
PageID.383.

     On September 26, 2018, Plaintiff filed a “Stipulation Regarding

Leave to File a Second Amended Complaint,” indicating that Plaintiff

instead planned to retain his current counsel and pursue the lawsuit as

an individual plaintiff rather than as a class representative. See ECF No.

23, PageID.399; and ECF No. 22 (stricken). This pleading was then
stricken, because it was entered incorrectly on the docket, in violation of

the Local Rules of the Eastern District of Michigan. See Sept. 26, 2018

Text-Only Order; ECF No. 23, PageID.399. Plaintiff did not re-file that

pleading, and did not file any other documents or pleadings.

     On April 4, 2019, this Court issued an Order to Show Cause why

the action should not be dismissed for failure to prosecute. ECF No. 23.

In response, and pursuant to a stipulation with opposing counsel,

Plaintiff filed a Second Amended Complaint on April 5, 2019. ECF No.

26. Defendant moved for an extension of time to file their responsive

pleading, citing ongoing potential settlement discussions with Plaintiff.
                                    2
ECF No. 47. Per the motion, Plaintiff did not oppose the extension, and

the motion was granted by the Court. May 1, 2019 Text-Only Order.

     On May 3, 2019, Defendant filed a Motion to Dismiss Plaintiff’s

Second Amended Complaint. ECF No. 28. The motion seeks to dismiss
“all counts of Plaintiff Solomon Radner’s second amended complaint with

prejudice[.]” ECF No. 28, PageID.422. To date, Plaintiff has not filed any

responsive pleading to this motion, and the time to do so has now run.
See Local Rule 7.1(e)(1)(B). By failing to raise any arguments in

opposition of Defendant’s motion to dismiss, Plaintiff waives those

arguments, and the court has discretion to deem the motion unopposed.

See Hanson v. Deutsche Bank Nat'l Tr. Co., No. 12-12975, 2012 WL

13013622, at *1 (E.D. Mich. Sept. 11, 2012) (citing Humphrey v. U.S.

Attorney Gen.'s Office, 279 F. App’x 328, 331 (6th Cir. 2008) (“[W]here, as
here, plaintiff has not raised arguments in the district court by virtue of

his failure to oppose defendants' motions to dismiss, the arguments have

been waived.”)).

     Because this motion is unopposed, and given that the Court has

already resorted once to ordering Plaintiff to show cause why the case

should not be dismissed for failure to prosecute, the Court hereby

GRANTS Defendant’s Motion to Dismiss Plaintiff’s Second Amended




                                    3
Complaint, and DISMISSES this case with prejudice.


     DATED this 29th day of May, 2019.

                              BY THE COURT:


                              /s/Terrence G. Berg
                              TERRENCE G. BERG
                              United States District Judge




                                4
